Citation Nr: 1735348	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as the result of herbicide agent exposure.  

2.  Entitlement to service connection for prostate cancer, claimed as the result of herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Togus, Maine, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for Type II diabetes mellitus.  In June 2007, the Albuquerque, New Mexico, Regional Office (RO) denied service connection for prostate cancer.  The Veteran appeared at a September 2008 hearing before a VA Decision Review Officer (DRO).  A hearing transcript is of record.  The Veteran appeared at a March 2013 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In June 2013, the Board remanded the issues of entitlement to service connection for diabetes mellitus and prostate cancer to the RO for additional development of the record.

In December 2014, the Board denied service connection for diabetes mellitus and remanded the issue of entitlement to service connection for prostate cancer to the Agency of Original Jurisdiction for additional action.  In February 2016, the Board denied service connection for prostate cancer, claimed as the result of herbicide agent exposure.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims.  

In February 2017, the Court vacated both that portion of the December 2014 Board decision which denied service connection for diabetes mellitus and the February 2016 Board decision denying service connection for prostate cancer, claimed as the result of herbicide agent exposure, and remanded the claims to the Board for additional action consistent with the Court decision.  


REMAND

In the February 2017 decision, the Court determined that VA did not attempt to obtain United States Army and Joint Services Records Research Center (JSRRC) verification of herbicide exposure for the entire time the Veteran served at Eglin Air Force Base from 1978 to 1984, including survival training involving being in close proximity with the water, air, and dirt at the base.  The Court further found that despite noting that Agent Orange was tested at Eglin Air Force Base, it was not clear whether VA attempted to ascertain the exact location of those tests, which may corroborate whether any survival training, as described by the Veteran, may have been conducted near those testing sites.

Accordingly, the case is again REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that a search be made of the records of the Elgin Air Force Base for the period from 1978 to 1984 to determine (1) the exact location of documented herbicide agent testing at the base, (2) whether the Veteran was exposed to herbicide agents while at the base, if any, for the entire period of being stationed there from 1978 to 1984, including while completing survival training and when dust was made during aerial missions, and (3) the locations of annual survival or escape and evasion training at Eglin Air Force Base from 1978 to 1984.  If no documentation is located, a written statement to that effect should be incorporated into the record.  

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

